Citation Nr: 0706760	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-20 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to May 8, 2001, 
for the grant of service connection for peripheral neuropathy 
of the left lower extremity.

2.  Entitlement to an effective date prior to May 8, 2001, 
for the grant of service connection for peripheral neuropathy 
of the right lower extremity.

3.  Entitlement to an effective date prior to May 8, 2001, 
for the grant of service connection for renal disease with 
coronary artery disease, congestive heart failure, and 
hypertension.

4.  Entitlement to an effective date prior to May 8, 2001, 
for the grant of service connection for sexual dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Indianapolis, Indiana.  By rating 
decisions in June 2003 and August 2006, an effective date of 
May 8, 2001 was assigned for each of the disabilities at 
issue.  

The Board remanded the issues listed herein in February 2005 
for the issuance of a statement of case which was 
accomplished in September 2006.  The following month the 
veteran filed a substantive appeal and the issues are now 
before the Board for appellate review.  In February 2005 the 
Board also remanded a claim of entitlement to service 
connection, to include on a secondary basis, for depression 
and anxiety for additional development.  The matter was 
resolved in the veteran's favor and, as such, there remains 
no controversy of law or fact for appellate review.  See 
August 2006 rating decision.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was established 
effective May 8, 2001.

2.  Service connection for peripheral neuropathy of both 
lower extremities, renal disease with coronary artery 
disease, congestive heart failure and hypertension, and 
sexual dysfunction was established as secondary to his 
diabetes mellitus.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 8, 2001, 
for the grant of service connection for peripheral neuropathy 
of the left lower extremity are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date prior to May 8, 2001, 
for the grant of service connection for peripheral neuropathy 
of the right lower extremity are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

3.  The criteria for an effective date prior to May 8, 2001, 
for the grant of service connection for renal disease with 
coronary artery disease, congestive heart failure, and 
hypertension are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).

4.  The criteria for an effective date prior to May 8, 2001, 
for the grant of service connection for sexual dysfunction 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded.

Prior to initial adjudication of the claims for secondary 
service connection for the disabilities at issue, the veteran 
was notified by letter in March 2002 of the evidence required 
to substantiate a secondary service connection claim, of his 
and VA's respective duties for obtaining evidence, and was 
asked to either submit or authorize VA to obtain relevant 
evidence.  See also October 2005 letter requesting he submit 
any evidence in his possession.  Because the October 2002 
rating decision granted the veteran's claims of entitlement 
to secondary service connection, such claims are now 
substantiated.  As such, his filing of a notice of 
disagreement as to the effective date determinations does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  Rather, the veteran's appeal as to the assigned 
effective dates triggers VA's statutory duties under 38 
U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The September 2006 statement of the case set forth the 
relevant statutory and regulatory criteria for the 
appellant's earlier effective date claims.  See also October 
2005 and May 2006 letters.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve an earlier effective date for the service-connected 
disabilities at issue.  The appellant been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's various claims for benefits as well as the 
medical records developed in association with his claims.  As 
for his earlier effective date claim, the medical evidence is 
not determinative (the result is instead determined by when a 
claim was filed), and, as such, a VA medical examination 
and/or opinion has not been obtained.  The claims file 
contains the veteran's statements in support of his appeal.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.



Earlier Effective Date Claim

Under applicable criteria, except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (2006).

A brief review of the history of this claim reveals that 
after filing claims in February 2002, service connection for 
peripheral neuropathy of the lower extremities, renal disease 
with coronary artery disease, congestive heart failure and 
hypertension, and sexual dysfunction, was established as 
secondary to his service-connected diabetes mellitus 
effective May 8, 2001.  See October 2002, June 2003 and 
August 2006 rating decisions.  Generally, when service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.303(a) (2006); but see 
MacPhee v. Nicholson, 459 F.3d 1323, 1327-1327 (2006).  Here, 
service connection for diabetes mellitus was established 
effective May 8, 2001.  See February 2005 Board decision.  As 
service connection for the disabilities under consideration 
was established as secondary to his service-connected 
diabetes mellitus, entitlement to secondary service 
connection could not arise prior to May 8, 2001.  
Accordingly, an effective date prior to May 8, 2001, for 
peripheral neuropathy of the lower extremities, renal disease 
with coronary artery disease, and sexual dysfunction is not 
warranted.  See 38 C.F.R. § 3.400 (2006).


ORDER

An effective date prior to May 8, 2001, for the grant of 
service connection for peripheral neuropathy of the left 
lower extremity is denied.

An effective date prior to May 8, 2001, for the grant of 
service connection for peripheral neuropathy of the right 
lower extremity is denied.

An effective date prior to May 8, 2001, for the grant of 
service connection for renal disease with coronary artery 
disease, congestive heart failure, and hypertension is 
denied.

An effective date prior to May 8, 2001, for the grant of 
service connection for sexual dysfunction is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


